ING LIFE INSURANCE AND ANNUITY COMPANY VARIABLE ANNUITY ACCOUNT I RETIREMENT MASTER CONTRACT PROSPECTUS – May 1, 2013 Contracts. The contracts described in this prospectus are group deferred variable and fixed annuity contracts issued by ING Life Insurance and Annuity Company (the “Company”). Prior to January 1, 2006, the contracts were issued by ING Insurance Company of America (“IICA”). On December 31, 2005, IICA merged with and into the Company, and the Company assumed responsibility for all of IICA’s obligations under the contracts. See “The Company” for information about the merger of IICA with and into the Company. The contracts are intended to be used as funding vehicles for certain types of retirement plans that qualify for beneficial tax treatment and/or provide current income reduction under certain sections of the Internal Revenue Code of 1986, as amended (“Tax Code”). Why Reading This Prospectus is Important. Before you participate in a contract through your retirement plan, you should read this prospectus. It provides facts about the contract and its investment options. Plan sponsors (generally your employer or a trust) should read this prospectus to help determine if the contract is appropriate for their plan. Keep this document for future reference. Investment Options. The contracts offer variable investment options and a fixed interest option. When we establish your account(s), the contract holder, (generally, the person to whom we issue the contract, the plan sponsor), or you if permitted by the plan, instructs us to direct account dollars to any of the available options. Some investment options may be unavailable through certain contracts and plans, or in some states. Variable Investment Options. These options are called subaccounts. The subaccounts are within Variable Annuity Account I (the “separate account”), a separate account of the Company. Each subaccount invests in one of the mutual funds (funds) listed on the next page. Earnings on amounts invested in a subaccount will vary depending upon the performance and fees of its underlying fund. You do not invest directly in or hold shares of the funds. Fixed Interest Option. The fixed interest option available under the contracts is the Fixed Plus Account. Except as specifically mentioned, this prospectus describes only the variable investment options. However, we describe the Fixed Plus Account in an appendix to this prospectus. Risks Associated with Investing in the Funds. Information about the risks of investing in the funds is located in the “INVESTMENT OPTIONS” section on page 10 of this prospectus and in each fund prospectus. Read this prospectus in conjunction with the fund prospectuses, and retain the fund prospectuses for future reference. Compensation. We pay compensation to broker-dealers whose registered representatives sell the contracts. See “CONTRACT DISTRIBUTION” for further information about the amount of compensation we pay. Getting Additional Information. If you received a summary prospectus for any of the funds available through your contract, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the email address shown on the front of the fund’s summary prospectus. You may obtain the May 1, 2013 Statement of Additional Information (“SAI”) free of charge by indicating your request on your enrollment materials, by calling the Company at 1-800-262-3862 or by writing us at the address listed in the “CONTRACT OVERVIEW–Questions: Contacting the Company” section of this prospectus. You may also obtain a prospectus or an SAI for any of the funds by calling that number. This prospectus, the SAI and other information about the separate account may be obtained by accessing the Securities and Exchange Commission (“SEC”) website, www.sec.gov. Copies of this information may also be obtained, after paying a duplicating fee, by contacting the SEC Public Reference Branch. Information on the operations of the SEC Public Reference Branch may be obtained by calling 1-202-551-8090 or 1-800-SEC-0330, e-mailing publicinfo@sec.gov or by writing to SEC Public Reference Branch, treet, NE, Room 1580, Washington, D.C. 20549. When looking for information regarding the contracts offered through this prospectus, you may find it useful to use the number assigned to the registration statement under the Securities Act of 1933. This number is 333- 130822. The SAI table of contents is listed on page 38 of this prospectus. The SAI is incorporated into this prospectus by reference. Additional Disclosure Information. Neither the SEC, nor any state securities commission, has approved or disapproved the securities offered through this prospectus or passed on the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. We do not intend for this prospectus to be an offer to sell or a solicitation of an offer to buy these securities in any state that does not permit their sale. We have not authorized anyone to provide you with information that is different from that contained in this prospectus. The contracts are not offered for sale in the state of New York. PRO.130822-13 CONTRACT PROSPECTUS – MAY 1, 2013 (CONTINUED) The Funds* EuroPacific Growth Fund ® (Class R-4) ING PIMCO Total Return Portfolio (Class S) Fidelity ® VIP Contrafund ® Portfolio (Initial Class) ING SmallCap Opportunities Portfolio (Class I) Fidelity ® VIP Equity-Income Portfolio (Initial Class) ING Small Company Portfolio (Class I) ING Balanced Portfolio (Class I) ING T. Rowe Price Capital Appreciation Portfolio ING Baron Growth Portfolio (Class S) (Class S) ING BlackRock Large Cap Growth Portfolio (Class S) ING T. Rowe Price Growth Equity Portfolio ING Global Bond Portfolio (Class I) (Class I) ING Growth and Income Portfolio (Class I) ING U.S. Stock Index Portfolio (Class I) ING Index Plus LargeCap Portfolio (Class I) Invesco V.I. Core Equity Fund (Series I) ING Index Plus MidCap Portfolio (Class I) Lord Abbett Series Fund – Mid Cap Stock Portfolio ING Index Plus SmallCap Portfolio (Class I) (Class VC) ING Intermediate Bond Portfolio (Class I) Neuberger Berman Socially Responsive Fund ® ING Invesco Equity and Income Portfolio (Class S) (Trust Class) ING Invesco Growth and Income Portfolio (Class S) PIMCO VIT Real Return Portfolio ING Large Cap Growth Portfolio (Class I) (Administrative Class) ING MidCap Opportunities Portfolio (Class I) The Growth Fund of America ® (Class R-4) ING Money Market Portfolio (Class I) Wanger Select ING Oppenheimer Global Portfolio (Class I) * The funds listed above include every fund available through the product and selected by your plan. See “APPENDIX III– Fund Descriptions” for a complete list of all funds available but not yet selected by your plan. (1) This fund is available to the general public, in addition to being available through variable annuity contracts. See “INVESTMENT OPTIONS–Risks of Investing in the Funds–Public Funds.” (2) This fund is no longer available to new investments under your plan. (3) This fund has changed its name since the date of the last prospectus supplement. See the table in APPENDIX III–Fund Descriptions for the former fund name. PRO.130822-13 2 TABLE OF CONTENTS CONTRACT OVERVIEW 4 Who’s Who The Contract and Your Retirement Plan Contract Rights Contract Facts Questions: Contacting the Company (sidebar) Sending Forms and Written Requests in Good Order (sidebar) Contract Phases: Accumulation Phase, Income Phase FEE TABLE 6 CONDENSED FINANCIAL INFORMATION 7 THE COMPANY 7 CONTRACT PURCHASE AND PARTICIPATION 8 CONTRACT OWNERSHIP AND RIGHTS 9 RIGHT TO CANCEL 10 INVESTMENT OPTIONS 10 FEES 13 YOUR ACCOUNT VALUE 17 TRANSFERS 18 WITHDRAWALS 21 SYSTEMATIC DISTRIBUTION OPTIONS 22 LOANS 22 DEATH BENEFIT 23 INCOME PHASE 24 TAX CONSIDERATIONS 27 CONTRACT DISTRIBUTION 34 OTHER TOPICS 36 Anti-Money Laundering – Performance Reporting – Contract Modification – Legal Proceedings – Payment Delay or Suspension – Transfer of Ownership; Assignment – Account Termination – Intent to Confirm Quarterly CONTENTS OF THE STATEMENT OF ADDITIONAL INFORMATION 38 APPENDIX I - Fixed Plus Account 39 APPENDIX II - Participant Appointment of Employer as Agent under an Annuity Contract 42 APPENDIX III - Fund Descriptions 43 APPENDIX IV - Condensed Financial Information CFI-1 PRO.130822-13 3 CONTRACT OVERVIEW Questions: Contacting the Company. Contact your local representative or write or call the USFS Customer Service Center: ING USFS Customer Service Defined Contribution Administration P.O. Box 990063 Hartford, CT 06199-0063 1-800-262-3862 Sending forms and written requests in good order. If you are writing to change your beneficiary, request a withdrawal, or for any other purpose, contact your local representative or the Company to learn what information is required in order for the request to be in “good order.” By contacting us, we can provide you with the appropriate administrative form for your requested transaction. Generally, a request is considered to be in “good order” when it is signed, dated and made with such clarity and completeness that we are not required to exercise any discretion in carrying it out. We can only act upon written requests that are received in good order. The following is a summary. Please read each section of this prospectus for additional information. Who’s Who You (the “participant”): The individual who participates in the contract through a retirement plan. Plan Sponsor: The sponsor of your retirement plan. Generally, your employer or a trust. Contract Holder: The person to whom we issue the contract. Generally, the plan sponsor. We may also refer to the contract holder as the contract owner. We (the “Company”): ING Life Insurance and Annuity Company. We issue the contract. For greater detail please review “CONTRACT OWNERSHIP AND RIGHTS” and “CONTRACT PURCHASE AND PARTICIPATION.” The Contract and Your Retirement Plan Retirement Plan (“plan”): A plan sponsor has established a plan for you. This contract is offered as a funding option for that plan. We are not a party to the plan. Plan Type: We refer to the plan by the Tax Code section under which it qualifies. For example, a “403(b) plan” is a plan that qualifies for tax treatment under Tax Code section 403(b). To learn which Tax Code section applies to your plan, contact your plan sponsor, your local representative or the Company. Use of an Annuity Contract in your Plan. Under the federal tax laws, earnings on amounts held in annuity contracts are generally not taxed until they are withdrawn. However, in the case of a qualified retirement account (such as a 401(a), 403(b), or Roth 403(b) retirement plan), an annuity contract is not necessary to obtain this favorable tax treatment and does not provide any tax benefits beyond the deferral already available to the tax qualified account itself. Annuities do provide other features and benefits (such as the option of lifetime income phase options at established rates) that may be valuable to you. You should discuss your alternatives with your financial representative taking into account the additional fees and expenses you may incur in an annuity. See “CONTRACT PURCHASE AND PARTICIPATION.” Contract Rights Rights under the contract, and who may exercise those rights, may vary by plan type. Also, while the contract may reserve certain rights for the contract holder, the contract holder may permit you to exercise those rights through the plan. PRO.130822-13 4 Contract Facts Free Look/Right to Cancel: Contract holders may cancel the contract no later than 10 days after they receive the contract (or a longer period if required by state law). Participants in 403(b) plans, Roth 403(b) plans or in some 401(a) plans may cancel their participation in the contract no later than 10 days after they receive evidence of participation in the contract (or a longer period if required by state law). See “RIGHT TO CANCEL.” Death Benefit: A beneficiary may receive a benefit in the event of your death during both the accumulation and income phases. The availability of a death benefit during the income phase depends upon the income phase payment option selected. See “DEATH BENEFIT” and “INCOME PHASE.” Withdrawals: During the accumulation phase, the contract holder, or you if permitted by the plan, may withdraw all or part of your account value. The Tax Code may impose restrictions on withdrawals from plans, which may vary. In addition, the contract holder, or you if permitted by the plan, may have the right to withdraw all or part of your account value during the income phase. Amounts withdrawn may be subject to tax withholding and taxation. See “WITHDRAWALS,” “TAX CONSIDERATIONS,” and “INCOME PHASE.” Systematic Distribution Options: These allow the contract holder, or you if permitted by the plan, to receive regular payments from your account, while retaining the account in the accumulation phase. See “SYSTEMATIC DISTRIBUTION OPTIONS.” Fees: Certain fees are deducted from your account value. In addition, we reserve the right to deduct premium taxes from your account value or from payments to the account at any time, but not before there is a tax liability under state law. See “FEE TABLE” and “FEES.” Taxation: Amounts you receive in a distribution will be generally included in your gross income and will be subject to taxation. Tax penalties may apply in some circumstances. See “TAX CONSIDERATIONS.” Contract Phases Accumulation Phase (accumulating retirement benefits) STEP 1: You or the contract holder provide ING Life Insurance and Annuity Company with your completed enrollment materials. According to the plan, we set up one or more accounts for you. We may set up account(s) for employer contributions and/or for contributions from your salary. STEP 2: The contract holder, or you if permitted by your plan, directs us to invest your account dollars in any of the following: · Fixed Interest Option, or · Variable Investment Options. (The variable investment options are the subaccounts of the separate account. Each one invests in a specific mutual fund.) Payments to Your Account Step 1 || ING Life Insurance and Annuity Company || Step 2 || Fixed Interest Option Variable Annuity Account I Variable Investment Options The Subaccounts A B Etc. || Step 3 || Mutual Fund A Mutual Fund B Etc. STEP 3: The subaccount(s) selected purchases shares of its corresponding fund. Income Phase (receiving income phase payments from your contract) The contract offers several income phase payment options. S ee “INCOME PHASE.” In general, you may: · Receive income phase payments over a lifetime or for a specified period; · Receive income phase payments monthly, quarterly, semi-annually or annually; · Select an option that provides a death benefit to beneficiaries; and · Select fixed income phase payments or payments that vary based on the performance of the variable investment options you select. PRO.130822-13 5 FEE TABLE In This Section: The following tables describe the fees and expenses that you will pay during the accumulation phase when buying, owning, and withdrawing account value from your contract. See “Income Phase” for fees that may apply after you begin receiving payments under the contract. · Maximum Transaction Expenses; · Maximum Periodic Fees and Charges; Maximum Transaction Expenses · · Fund Fees and Expenses; and Examples. The first table describes the fees and expenses that you may pay at the time that you buy the contract, withdraw account value from the contract, take a loan from the contract or transfer cash value between investment options.
